Dear Mr. Allen:
It has come to our attention that your opinion request, which was sent via facsimile, while the original was sent via regular mail, was inadvertently assigned to two different attorneys here with our office.  In response to your request, two opinions were released, one designated Attorney General Opinion 93-301; the second opinion was released to you under Attorney General Opinion 93-254.  The authors of those opinions reached different conclusions, and now you understandably seek clarification concerning the final opinion of this office.
We determine that Attorney General Opinion 93-301 is the correct opinion in light of further factual information given the attorney assigned Opinion 93-301 that was not available to the author of Opinion 254.  The issue raised by your request concerned a possible violation of the dual officeholding and dual employment laws of this state.  Only the author of Opinion 93-301 was aware that a contractual relationship existed between the person and public body in question. Since the relationship was one of contract rather than employment as defined in the dual officeholding and dual employment statutes, the author of Opinion 93-301 concluded the prohibitions against the simultaneous holding of certain public positions would not be applicable to the facts as presented.
Similarly, because the relationship is one of contract rather than "public employment", the provisions of LSA-R.S. 33:2476(B) cited by the author of Opinion 93-254 would in our opinion also be inapplicable.  If the author of Opinion 93-254 had been made aware of the contractual relationship between the parties, the conclusion of that author would have been in conformity with Opinion 93-301.
We reaffirm the conclusion stated in Attorney General Opinion 93-301.  Although Attorney General Opinion 93-254 contains an accurate assessment of the law as applied to the facts provided that author, the opinion does not reflect the opinion of this office concerning your opinion request.  Finally, we apologize for any inconvenience  caused you in this matter because of the duplicate assignment.
Very truly yours,
                         RICHARD P. IEYOUB Attorney General
                         BY: KERRY L. KILPATRICK Assistant Attorney General
KLK:ams